—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Máson, J.), rendered May 12, 1998, convicting him of manslaughter in the first degree, criminal possession of a weapon in the third degree, and reckless endangermenf in the first degree, Upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that he was entitled to a charge of manslaughter in the second degree as a lesser-included offense. Viewing the evidence in the light most favorable to the defendant (see, People v Martin, 59 NY2d 704), no reasonable view of the evidence would have supported a charge of reckless manslaughter (see, People v Glover, 57 NY2d 61; People v Marcus, 228 AD2d 702).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Krausman, J. P., Friedmann, Feuerstein and Smith, JJ., concur.